                                                      8QLWHG 6WDWHV 'LVWULFW &RXUW
                                                      &HQWUDO 'LVWULFW RI &DOLIRUQLD


 81,7(' 67$7(6 2) $0(5,&$ YV                                              'RFNHW 1R            &5 )02

 'HIHQGDQW     -(686 7$3,$ 855($                                           6RFLDO 6HFXULW\ 1R 1         2   1    (
       -HVXV 7DSLD 71  DND --6 &KX\ 3DEOR &RUWH]
                                                                           /DVW  GLJLWV
 DNDV ,YDQ /18 0DULR /18 -HVXV 8UUHD

                                         -8'*0(17 $1' 352%$7,21&200,70(17 25'(5

                                                                                                                  0217+    '$<   <($5
             ,Q WKH SUHVHQFH RI WKH DWWRUQH\ IRU WKH JRYHUQPHQW WKH GHIHQGDQW DSSHDUHG LQ SHUVRQ RQ WKLV GDWH              

 &2816(/                                                   7KRPDV 3 6OHLVHQJHU &-$ 3DQHO $WWRUQH\
                                                                           1DPH RI &RXQVHO

    3/($           ; *8,/7< DQG WKH FRXUW EHLQJ VDWLVILHG WKDW WKHUH LV D IDFWXDO EDVLV IRU WKH SOHD          12/2              127
                                                                                                             &217(1'(5(          *8,/7<
  ),1',1*          7KHUH EHLQJ D ILQGLQJYHUGLFW RI *8,/7< GHIHQGDQW KDV EHHQ FRQYLFWHG DV FKDUJHG RI WKH RIIHQVH V RI

                   &RXQW  &RQVSLUDF\ WR 'LVWULEXWH DQG 3RVVHVV ZLWK ,QWHQW WR 'LVWULEXWH &RQWUROOHG 6XEVWDQFHV  86&
                     E  $

                   &RXQWV  3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH DQG 'LVWULEXWLRQ RI &RQWUROOHG 6XEVWDQFHV $LGLQJ
                   DQG $EHWWLQJ

-8'*0(17           7KH &RXUW DVNHG ZKHWKHU WKHUH ZDV DQ\ UHDVRQ ZK\ MXGJPHQW VKRXOG QRW EH SURQRXQFHG %HFDXVH QR VXIILFLHQW FDXVH
$1' 352%          WR WKH FRQWUDU\ ZDV VKRZQ RU DSSHDUHG WR WKH &RXUW WKH &RXUW DGMXGJHG WKH GHIHQGDQW JXLOW\ DV FKDUJHG DQG FRQYLFWHG
  &200             DQG RUGHUHG WKDW 3XUVXDQW WR WKH 6HQWHQFLQJ 5HIRUP $FW RI  LW LV WKH MXGJPHQW RI WKH &RXUW WKDW WKH GHIHQGDQW
  25'(5            LV KHUHE\ FRPPLWWHG WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D WHUP RI seventy-eight (78) months.


     'HIHQGDQW LV FRPPLWWHG RQ WKH &RXQWV 7ZR   7ZHOYH   7KLUWHHQ   6L[WHHQ  DQG 6HYHQWHHQ
 RI WKH ,QGLFWPHQW WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI VHYHQW\HLJKW  PRQWKV

      8SRQ UHOHDVH IURP LPSULVRQPHQW GHIHQGDQW VKDOO EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI ILYH 
\HDUV XQGHU WKH IROORZLQJ WHUPV DQG FRQGLWLRQV

                 'HIHQGDQW VKDOO FRPSO\ ZLWK WKH UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV 3UREDWLRQ                            3UHWULDO
                   6HUYLFHV 2IILFH DQG *HQHUDO 2UGHU 

                 'HIHQGDQW VKDOO UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH 'HIHQGDQW VKDOO VXEPLW
                   WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP FXVWRG\ DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV
                   WKHUHDIWHU QRW WR H[FHHG HLJKW WHVWV SHU PRQWK DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

                 'HIHQGDQW VKDOO SDUWLFLSDWH LQ DQ RXWSDWLHQW VXEVWDQFH DEXVH WUHDWPHQW DQG FRXQVHOLQJ SURJUDP
                   WKDW LQFOXGHV XULQDO\VLV EUHDWK DQGRU VZHDW SDWFK WHVWLQJ DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU
                   'HIHQGDQW VKDOO DEVWDLQ IURP XVLQJ DOFRKRO DQG LOOLFLW GUXJV DQG IURP DEXVLQJ SUHVFULSWLRQ
                   PHGLFDWLRQV GXULQJ WKH SHULRG RI VXSHUYLVLRQ

                 $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU GHIHQGDQW VKDOO SD\ DOO RU SDUW RI WKH FRVWV RI WKH

&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                          3DJH  RI 
 86$ YV     -(686 7$3,$ 855($                                               'RFNHW 1R       &5 )02

                   &RXUWRUGHUHG WUHDWPHQW WR WKH DIWHUFDUH FRQWUDFWRUV GXULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ
                   'HIHQGDQW VKDOO SURYLGH SD\PHQW DQG SURRI RI SD\PHQW DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU ,I
                   GHIHQGDQW KDV QR DELOLW\ WR SD\ QR SD\PHQW VKDOO EH UHTXLUHG

                 'XULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ GHIHQGDQW VKDOO SD\ WKH VSHFLDO DVVHVVPHQW LQ
                   DFFRUGDQFH ZLWK WKLV MXGJPHQW V RUGHUV SHUWDLQLQJ WR VXFK SD\PHQW

                 'HIHQGDQW VKDOO FRRSHUDWH LQ WKH FROOHFWLRQ RI D '1$ VDPSOH IURP GHIHQGDQW

       'HIHQGDQW VKDOO SD\ WR WKH 8QLWHG 6WDWHV D VSHFLDO DVVHVVPHQW RI  ZKLFK LV GXH LPPHGLDWHO\ $Q\
XQSDLG EDODQFH VKDOO EH GXH DW WKH UDWH RI QRW OHVV WKDQ  SHU TXDUWHU SXUVXDQW WR WKH %XUHDX RI 3ULVRQV
,QPDWH )LQDQFLDO 5HVSRQVLELOLW\ 3URJUDP $OO ILQHV DUH ZDLYHG DV WKH FRXUW ILQGV WKDW GHIHQGDQW LV XQDEOH WR SD\
DQG LV QRW OLNHO\ WR EHFRPH DEOH WR SD\ DQ\ ILQH

       7KH FRXUW UHFRPPHQGV WKDW GHIHQGDQW EH GHVLJQDWHG WR D )HGHUDO &RUUHFWLRQDO ,QVWLWXWLRQ LQ 6RXWKHUQ
&DOLIRUQLD $GGLWLRQDOO\ WKH FRXUW UHFRPPHQGV WKDW GHIHQGDQW EH DOORZHG WR SDUWLFLSDWH LQ WKH 5'$3 3URJUDP

        8SRQ PRWLRQ E\ WKH JRYHUQPHQW DOO UHPDLQLQJ FRXQWV DV WR WKLV GHIHQGDQW DUH KHUHE\ GLVPLVVHG




 ,Q DGGLWLRQ WR WKH VSHFLDO FRQGLWLRQV RI VXSHUYLVLRQ LPSRVHG DERYH LW LV KHUHE\ RUGHUHG WKDW WKH 6WDQGDUG &RQGLWLRQV RI 3UREDWLRQ DQG
 6XSHUYLVHG 5HOHDVH ZLWKLQ WKLV MXGJPHQW EH LPSRVHG 7KH &RXUW PD\ FKDQJH WKH FRQGLWLRQV RI VXSHUYLVLRQ UHGXFH RU H[WHQG WKH SHULRG RI
 VXSHUYLVLRQ DQG DW DQ\ WLPH GXULQJ WKH VXSHUYLVLRQ SHULRG RU ZLWKLQ WKH PD[LPXP SHULRG SHUPLWWHG E\ ODZ PD\ LVVXH D ZDUUDQW DQG UHYRNH
 VXSHUYLVLRQ IRU D YLRODWLRQ RFFXUULQJ GXULQJ WKH VXSHUYLVLRQ SHULRG




             0DUFK  
             'DWH                                                 )(51$1'2 0 2/*8,1
                                                                  86 'LVWULFW -XGJH

 ,W LV RUGHUHG WKDW WKH &OHUN GHOLYHU D FRS\ RI WKLV -XGJPHQW DQG 3UREDWLRQ&RPPLWPHQW 2UGHU WR WKH 86 0DUVKDO RU RWKHU TXDOLILHG RIILFHU

                                                                  &OHUN 86 'LVWULFW &RXUW



             0DUFK                                   %\      V 9DQHVVD )LJXHURD
             )LOHG 'DWH                                           'HSXW\ &OHUN




 7KH GHIHQGDQW PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW VHW IRUWK EHORZ 

                              67$1'$5' &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6(

                              :KLOH WKH GHIHQGDQW LV RQ SUREDWLRQ RU VXSHUYLVHG UHOHDVH SXUVXDQW WR WKLV MXGJPHQW
&5 ZSG                                -8'*0(17      352%$7,21&200,70(17 25'(5                                               3DJH  RI 
 86$ YV    -(686 7$3,$ 855($                                                       'RFNHW 1R      &5 )02


    7KH GHIHQGDQW PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO              7KH GHIHQGDQW PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQV HQJDJHG
      FULPH                                                                        LQ FULPLQDO DFWLYLW\ DQG PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQ
    KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO               FRQYLFWHG RI D IHORQ\ XQOHVV JUDQWHG SHUPLVVLRQ WR GR VR E\ WKH SUREDWLRQ
      MXGLFLDO GLVWULFW RI UHVLGHQFH ZLWKLQ  KRXUV RI LPSRVLWLRQ RI D             RIILFHU 7KLV FRQGLWLRQ ZLOO QRW DSSO\ WR LQWLPDWH IDPLO\ PHPEHUV XQOHVV
      VHQWHQFH RI SUREDWLRQ RU UHOHDVH IURP LPSULVRQPHQW XQOHVV                    WKH FRXUW KDV FRPSOHWHG DQ LQGLYLGXDOL]HG UHYLHZ DQG KDV GHWHUPLQHG
      RWKHUZLVH GLUHFWHG E\ WKH SUREDWLRQ RIILFHU                                  WKDW WKH UHVWULFWLRQ LV QHFHVVDU\ IRU SURWHFWLRQ RI WKH FRPPXQLW\ RU
    7KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH DV LQVWUXFWHG E\            UHKDELOLWDWLRQ
      WKH FRXUW RU SUREDWLRQ RIILFHU                                            7KH GHIHQGDQW PXVW UHIUDLQ IURP H[FHVVLYH XVH RI DOFRKRO DQG PXVW QRW
    7KH GHIHQGDQW PXVW QRW NQRZLQJO\ OHDYH WKH MXGLFLDO GLVWULFW                  SXUFKDVH SRVVHVV XVH GLVWULEXWH RU DGPLQLVWHU DQ\ QDUFRWLF RU RWKHU
      ZLWKRXW ILUVW UHFHLYLQJ WKH SHUPLVVLRQ RI WKH FRXUW RU SUREDWLRQ              FRQWUROOHG VXEVWDQFH RU DQ\ SDUDSKHUQDOLD UHODWHG WR VXFK VXEVWDQFHV
      RIILFHU                                                                      H[FHSW DV SUHVFULEHG E\ D SK\VLFLDQ
    7KH GHIHQGDQW PXVW DQVZHU WUXWKIXOO\ WKH LQTXLULHV RI WKH SUREDWLRQ        7KH GHIHQGDQW PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI EHLQJ
      RIILFHU XQOHVV OHJLWLPDWHO\ DVVHUWLQJ KLV RU KHU )LIWK $PHQGPHQW             DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU
      ULJKW DJDLQVW VHOILQFULPLQDWLRQ DV WR QHZ FULPLQDO FRQGXFW               )RU IHORQ\ FDVHV WKH GHIHQGDQW PXVW QRW SRVVHVV D ILUHDUP DPPXQLWLRQ
    7KH GHIHQGDQW PXVW UHVLGH DW D ORFDWLRQ DSSURYHG E\ WKH SUREDWLRQ             GHVWUXFWLYH GHYLFH RU DQ\ RWKHU GDQJHURXV ZHDSRQ
      RIILFHU DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH      7KH GHIHQGDQW PXVW QRW DFW RU HQWHU LQWR DQ\ DJUHHPHQW ZLWK D ODZ
      DQ\ DQWLFLSDWHG FKDQJH RU ZLWKLQ  KRXUV RI DQ XQDQWLFLSDWHG                 HQIRUFHPHQW DJHQF\ WR DFW DV DQ LQIRUPDQW RU VRXUFH ZLWKRXW WKH
      FKDQJH LQ UHVLGHQFH RU SHUVRQV OLYLQJ LQ GHIHQGDQW¶V UHVLGHQFH               SHUPLVVLRQ RI WKH FRXUW
    7KH GHIHQGDQW PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR FRQWDFW KLP RU          $V GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW PXVW QRWLI\ VSHFLILF
      KHU DW DQ\ WLPH DW KRPH RU HOVHZKHUH DQG PXVW SHUPLW FRQILVFDWLRQ             SHUVRQV DQG RUJDQL]DWLRQV RI VSHFLILF ULVNV SRVHG E\ WKH GHIHQGDQW WR
      RI DQ\ FRQWUDEDQG SURKLELWHG E\ ODZ RU WKH WHUPV RI VXSHUYLVLRQ DQG           WKRVH SHUVRQV DQG RUJDQL]DWLRQV DQG PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR
      REVHUYHG LQ SODLQ YLHZ E\ WKH SUREDWLRQ RIILFHU                              FRQILUP WKH GHIHQGDQW¶V FRPSOLDQFH ZLWK VXFK UHTXLUHPHQW DQG WR PDNH
    7KH GHIHQGDQW PXVW ZRUN DW D ODZIXO RFFXSDWLRQ XQOHVV H[FXVHG E\              VXFK QRWLILFDWLRQV
      WKH SUREDWLRQ RIILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU DFFHSWDEOH         7KH GHIHQGDQW PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU WR
      UHDVRQV DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW WHQ GD\V               LPSOHPHQW WKH RUGHUV RI WKH FRXUW DIIRUG DGHTXDWH GHWHUUHQFH IURP
      EHIRUH DQ\ FKDQJH LQ HPSOR\PHQW RU ZLWKLQ  KRXUV RI DQ                      FULPLQDO FRQGXFW SURWHFW WKH SXEOLF IURP IXUWKHU FULPHV RI WKH
      XQDQWLFLSDWHG FKDQJH                                                         GHIHQGDQW DQG SURYLGH WKH GHIHQGDQW ZLWK QHHGHG HGXFDWLRQDO RU
                                                                                    YRFDWLRQDO WUDLQLQJ PHGLFDO FDUH RU RWKHU FRUUHFWLRQDO WUHDWPHQW LQ WKH
                                                                                    PRVW HIIHFWLYH PDQQHU




&5 ZSG                                      -8'*0(17        352%$7,21&200,70(17 25'(5                                                     3DJH  RI 
 86$ YV     -(686 7$3,$ 855($                                                  'RFNHW 1R     &5 )02


             7KH GHIHQGDQW PXVW DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV VHW IRUWK EHORZ 


           67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW XQGHU  86&   I   3D\PHQWV PD\ EH VXEMHFW
 WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ XQGHU  86&   J  ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH QRW DSSOLFDEOH
 IRU RIIHQVHV FRPSOHWHG EHIRUH $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW PXVW SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  86&  

          7KH GHIHQGDQW PXVW QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH DGGUHVV XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86&   E O ) 

         7KH GHIHQGDQW PXVW QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ WKH
 GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86&   N 
 7KH &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP DGMXVW
 WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQ XQGHU  86&   N  6HH DOVR  86&   G  DQG IRU SUREDWLRQ  86& 
  D  

           3D\PHQWV ZLOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                    6SHFLDO DVVHVVPHQWV XQGHU  86&  
                    5HVWLWXWLRQ LQ WKLV VHTXHQFH XQGHU  86&   L  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG
                     6WDWHV LV SDLG 
                             1RQIHGHUDO YLFWLPV LQGLYLGXDO DQG FRUSRUDWH 
                             3URYLGHUV RI FRPSHQVDWLRQ WR QRQIHGHUDO YLFWLPV
                             7KH 8QLWHG 6WDWHV DV YLFWLP
                    )LQH
                    &RPPXQLW\ UHVWLWXWLRQ XQGHU  86&   F  DQG
                    2WKHU SHQDOWLHV DQG FRVWV

           &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6( 3(57$,1,1* 72 ),1$1&,$/ 6$1&7,216

          $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW PXVW SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW UHSRUW
 LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW ZLWK
 VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW PXVW QRW DSSO\ IRU DQ\ ORDQ RU RSHQ
 DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

         7KH GHIHQGDQW PXVW PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\ SURFHHGV
 PXVW EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK PXVW EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV LQFOXGLQJ
 DQ\ EXVLQHVV DFFRXQWV PXVW EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW PXVW QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO

                               7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                  3DJH  RI 
                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                               %\
           'DWH                                                      'HSXW\ 0DUVKDO




                                                                 &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\

                                                                     &OHUN 86 'LVWULFW &RXUW


                                                               %\
           )LOHG 'DWH                                                'HSXW\ &OHUN




                                                )25 86 352%$7,21 2)),&( 86( 21/<


8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH WHUP RI
VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

        7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP


         6LJQHG
                   'HIHQGDQW                                                        'DWH




                   8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                       'DWH




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
